Petition for Writ of Mandamus Denied and Opinion filed May 16, 2002








Petition for Writ of Mandamus Denied and Opinion filed
May 16, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00360-CV
____________
 
IN RE VOLODYMYR WALTER KARNAUCH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On April 17, 2002, relator filed a petition
for writ of mandamus in this Court seeking to compel the Hon. Bonnie C.
Hellums, judge of the 247th District Court of Harris County to set aside
portions of temporary orders signed March 18, 2002.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002);  see also Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.  All pending motions are denied as moot.
 
PER CURIAM
 
Petition Denied
and Opinion filed May 16, 2002.
Panel consists of
Chief Justice Brister and Justices Anderson and Frost.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).